DETAILED ACTION

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “semi-adhesive devices” (claims 3, 12, and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 12, and 18, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   Each recites “one or more semi-adhesive devices that are configured to prevent the one or more of the first bead or second bead from slipping”, however the Specification only provides an example of the obscure  term of a “semi-adhesive device” as “rubber bands that secure the bead in place”, however there is no structural detail no drawing detailing how the rubber bands and rest of the structure are interconnected, thus the Specification does not enable one of ordinary skill to incorporate a “semi-adhesive device”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, and 18, are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As detailed above, a “semi-adhesive” device is unclear and not enabled by the Specification.  It is unclear what structure a semi-adhesive device constitutes. 
Claim 5 is additionally unclear, as it recites “further comprising a first support structure…and second support structure”, however claim 1 already claims a support structure which extends across both regions.  Thus, the educational device does not further comprise these structures, rather the support structure comprises there demarcations/regions. 

  Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8-13, and 15-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 209132658) (See NPL for English Translation).
In respect to claims 1, 6, 8, 10, and 15, Li et al. disclose an education device comprising: a frame 1 comprising a first end 2, a second opposite end, a divider 3 between the first and second end, and a releasable connection point K, (which is explicitly taught to secure a frame portion 4 “closing frame” to other frame portions); a first group adjacent the first end and comprising a first bead and a second group adjacent the second end and comprising a second bead, the divider separating the first and second groups. Li et al. disclose that the beads have a linear front surface “first linear side” and a curvilinear top surface “first curvilinear side” (“lips”). 
In respect to claims 2, 5, 11, and 13, Li et al. disclose a support structure 5 disposed between the first and second ends, wherein the support structure is routed through the divider 3 (Fig. 1); the first beads configured to translate along a first support structure of the support structure and second beads configured to translate along a second support structure of the support structure (Fig. 1).
In respect to claims 3, 12, although indefinite and not enabled for the reasons stated above, Li et al. disclose that the beads may have “semi-adhesive” bands 8 to prevent slipping of the beads (Fig. 6).
In respect to claims 16-19, Li et al. disclose the claimed invention for the reasons stated above, and additionally disclose the closing frame 4 having a first releasable connection point 14, and the frame 2 having a second releasable connection point 13 (releasable via screw 16) (Fig. 6)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, and 15-19, are additionally rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 209132658) in view of Harada (US 3,508,348).
Li et al. discloses a first linear side and first curvilinear side, however, Harada additionally teaches a similar educational device which provides beads having opposite surfaces, one curvilinear surface projecting out of the device, and one flat (Figs. 2 & 6).  It would have been obvious to modify the beads taught in Li et al. to provide a flat bottom surface in view of Harada to assist in the use with blind persons (Col. 3, 3-5 & claims 6-8).   
In respect to claim 4, Li et al. does not disclose the particular materials of the beads (wooden), support structure (metal), and frame (wooden), however, Harada teach these materials in a very similar device and it would have been obvious to use any known materials such as wood and metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 7, 14, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 209132658) in view of Corridon (US 2011/0136087).
Li et al. does not disclose a “non-slip foot” on the frame, however, Corridon teaches a device in the same field which provides rubber anti-skid pads to the frame (0047).  It would have been obvious to provide the frame taught in Li et al. with anti-skip pads in view of Corridon to prevent skidding, intrinsic in the name.

Claims 7, 14, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 209132658) in view of Harada (US 3,508,348) and further in view of Corridon (US 2011/0136087).
Harada may be additionally applied (see rejections and motivations above). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Horie (US 4,629,429), GE (FR 2,036,508), and Bosshard (CH 670,719), teach similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637